Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 32 sets forth the limitation that the wheel disk “comprises only a single steel sheet formed from a single monolithic material layer”. This is a negative limitation. Negative limitations require explicit support in the specification (see MPEP 2173.05(i)). The negative limitation that the wheel disk is comprised of “only a single steel sheet 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-12, 14-15, 18-20, 23-30, and 32-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al (6,626,503) in view of Hamburg et al (4,033,789). Figures 23-25 of Coleman et al shows a wheel having all of the features as set forth in the claims above, except as noted below. 
	Regarding portions of claims 11, 33, and 36, Coleman et al shows a wheel 410 having a rim 420, and a disk 440 that is attached to the rim 420 by welding 450 (corresponding to the claimed “cohesive connection”). The disk 440 includes a central attachment region 442 and a transition region 447 that connects to the rim 420.
	Per claim 18, the disk 440 includes a first region having first ventilation holes 410A.
	Per claim 19, the disk 440 includes a second region (i.e. spokes 444) including second ventilation holes 446. 
	Per claim 20, the disk 440 includes a third region 442C having a structure. 
	Per claims 31-32, the wheel disk 440 is monolithic and formed of a single sheet.  
	Per claim 35, the wheel disk 440 is a single layer workpiece that can be formed of steel. 

	Regarding claims 11, 25-30, 33, and 36, the limitations of the rim or disk being “formed by hot-forming with at least partial press-quenching”, or other different types of forming or drawing, and/or the time in which the heat-treating occurs, are all method steps in product claims, and thus receive no patentable weight.
	Regarding claims 14-15, Coleman et al as modified by Hamburg et al does not disclose the Vickers hardness of the disk 440 being within the ranges of 250-375 or 280-325. However, it would have been obvious to one of ordinary skill in the art to form the disk of Coleman et al as modified by Hamburg et al with a hardness sufficient to prevent undue damage to the wheel during use and/or when coming into contact with obstacles.
	Regarding claims 34 and 36, Coleman et al as modified by Hamburg et al disclose a wheel disk 440 that is not cold formed. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-12, 14-15, 18-20, 23-30, and 32-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose the use of hot rolled and/or heat treated steel as applicable to wheel disks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
	

/JASON R BELLINGER/Primary Examiner, Art Unit 3617